Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: with respect to claims 1, 10 and subsequent claims, the combination of the references do not teach of an ultrasound diagnostic apparatus and method what involves acquiring the first reception signal based on a fundamental component included in the ultrasound reception signal and the second reception signal based on a harmonic component included in the ultrasound reception signal”, “a first B mode image including a first puncture needle image based on the first reception signal and a second B mode image including a second puncture needle image based on the second reception signal” and that the hardware processor is configured to “determine whether an end of a puncture needle in the display image is an actual end of the puncture needle when the puncture needle is inserted into the subject by determining whether the end positions of the first puncture needle image and the second puncture needle image match each other”.  The Ito reference discloses an ultrasound image diagnostic apparatus and describes the pulse inversion technique in which fundamental image signals are generated from first echoes and harmonic image signals are generated through addition of second echoes after transeption of an inverted fundamental ultrasound wave.  The Tashiro reference is directed to generating the differential image from two-sequential frame images and comparing sequential images to determine movement of a needle tip but does not teach determining when an end portion of a needle in a fundamental component based image matches an end portion of a harmonic component based image.  
With respect to claim 11 and dependent claims, the combination of the references do not teach of a “an acoustic lens disposed on an ultrasound radiation side of the transducer array, the acoustic lens having a front surface facing away from the transducer” and “the front surface includes a center portion and end portions on opposing sides of the center portion in a slice direction, which is orthogonal to the scanning direction, the center portion having a spherical shape and each of the end portions having a flat shape”.  The Tyler reference teaches of compound lens that includes a concave lens and a convex lens for ultrasound and that the convex lens may be plano-convex lens and concave lens may be plano-concave lens.  Therefore, Tyler teaches of a plano-convex lens with a planar surface on one side and a convex lens on opposing side of the lens and therefore does not teach of the claimed center portion and end portions on a front side of a lens.  
Other relevant references of record:
Nakaya et al. (20060241451)-directed to an ultrasound based system and method that includes generating puncturing mode image data for grasping the motion of the puncture needle [0058]. The reference is further directed to superposing the ordinary image mode with puncture mode image [0062, 0072].  The reference teaches of forming the ordinary mode image by imaging in a B-mode without phase inversion while a puncture mode image is formed by imaging employing the positive-polarity ultrasonic wave of the first transmission and the negative polarity ultrasonic wave of the third transmission [0087].  The reference therefore teaches of accurate puncture guideline of high visibility that can be displayed on the ultrasonic image [0152].  The reference however does not teach  of an ultrasound diagnostic apparatus and method what involves acquiring the first reception signal based on a fundamental component included in the ultrasound reception signal and the second reception signal based on a harmonic component included in the ultrasound reception signal”, “a first B mode image including a first puncture needle image based on the first reception signal and a second B mode image including a second puncture needle image based on the second reception signal” and that the hardware processor is configured to “determine whether an end of a puncture needle in the display image is an actual end of the puncture needle when the puncture needle is inserted into the subject by determining whether the end positions of the first puncture needle image and the second puncture needle image match each other”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793